Exhibit 10.10

 

Amendment No. 1

To The

Supplemental Retirement Agreement

Between

The Bank of Hampton Roads

And

Douglas J. Glenn

 

THIS AMENDMENT No. 1 made effective this 31st day of December, 2008, by and
between THE BANK OF HAMPTON ROADS, a banking corporation organized and existing
under the laws of the Commonwealth of Virginia (the “Bank”) and DOUGLAS J. GLENN
(the “Executive”).

 

WHEREAS, effective May 27, 2008, the Bank and the Executive entered into a
Supplemental Retirement Agreement (the “Agreement”) to provide for the payment
of deferred compensation by the Bank to the Executive; and

 

WHEREAS, the Bank and the Executive now desire to amend the Agreement, effective
immediately, as follows:

 

 

1.

Section 1.04 shall be deleted and replaced with the following:

 

“Change in Control” is hereby defined as the date that (i) any one person, or
more than one person, acting as a group, acquires ownership of stock of Hampton
Roads Bankshares, Inc. that, together with stock held by such person or group
constitutes more than 50% of the total fair market value or total voting power
of the stock of Hampton Roads Bankshares, Inc., (b) during any period of twelve
consecutive months, individuals who at the beginning of such period constituted
the Board and any new directors, whose election by the Board or nomination for
election by Hampton Roads Bankshares, Inc.’s stockholders was approved by a vote
of at least three-fourths (3/4ths) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority of the Board, or (c) during any period of twelve
consecutive months, (i) any one person, or more than one person, acting as a
group, acquires ownership of stock of Hampton Roads Bankshares, Inc. that,
together with stock held by such person or group constitutes more than 30% of
the total voting power of the stock of Hampton Roads Bankshares, Inc., and (ii)
individuals who at the beginning of such period constituted the Board cease in
connection with such 30% change in voting stock ownership, cease to constitute a
majority of the Board. Anything herein to the contrary notwithstanding, the
definition of “Change in Control” shall be interpreted so as to comply with the
terms of Section 409A of the Internal Revenue Code and the regulations
thereunder.

 

 

2.

Article Sixteen is added as follows:

 

16.01   For purposes of this Article 16, a parachute payment is defined in Q&A 3
of Notice 2008-TAAP as any payment in the nature of compensation paid on account
of an applicable severance of employment to the extent that the aggregate
present value of such payments equals or exceeds an amount equal to three times
the base amount. A parachute payment shall be interpreted in a manner that is
consistent with Notice 2008-TAAP, Notice 2008-94 and all other current or future
guidance issued pursuant to Section 111(b)(2)(C) of EESA or Section 280G(e) of
the Internal Revenue Code of 1986, as amended (“Code”).

 

1

 



 

--------------------------------------------------------------------------------

16.02 To the extent that any payment under the Agreement would be forfeited as a
prohibited parachute payment under Section 111(b)(2)(C) of EESA, the Bank agrees
to pay the Executive an additional payment equal to the forfeited payment plus
one dollar, on July 1, 2012, or if later, the earliest date when Section
111(b)(2)(C) of EESA no longer prohibits such payment. Such payment shall be
made in a single lump sum in cash, without interest. The Executive may be
entitled to severance payments from multiple agreements and plans. The Bank, it
its sole discretion, shall determine which payments shall be delayed.
Notwithstanding anything in this paragraph to the contrary, the additional
amounts due under the Agreement shall not be paid if the Treasury Department or
other governmental agency issues guidance subsequent to the date of the
Agreement that would prohibit such payment.

 

3.         In all other respects, the Agreement as originally adopted is hereby
ratified and affirmed.

 

 

 

[Signature Page Follows]



2

 



 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Bank, by its duly authorized officer, has caused this
Amendment No. 1 to be duly executed, and the Executive has hereunto set his hand
and seal, as of the day and year first above written.

 

THE BANK OF HAMPTON ROADS

 

 

 

By: /s/    Emil A. Viola                                      

 

Emil A. Viola, Chairman

 

 

ATTEST:

 

/s/Tiffany K. Glenn                    

Tiffany K. Glenn, Secretary

 

 

EXECUTIVE:

 

 

 

/s/Douglas J. Glenn                                

 

Douglas J. Glenn

 

 

Acknowledged and Affirmed:

 

HAMPTON ROADS BANKSHARES, INC.

 

 

 

By:  /s/   Emil A. Viola                                  

 

Emil A. Viola, Chairman

 

ATTEST:

 

/s/Tiffany K. Glenn                       

Tiffany K. Glenn, Secretary

 

 

 

3

 



 

 